Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Billy D. Floyd appeals from the district court’s order dismissing for lack of jurisdiction his mandamus petition in which he sought to enjoin the United States from seizing his property to collect on a tax liability he disputes. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Floyd v. Comm’r. Internal Rev. Serv., No. 3:10-cv-00066-FDW-DSC, 2010 WL 2791291 (W-D.N.C. July 14, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.